DOUGLAS, Judge,
dissenting.
V.T.C.A., Penal Code, Section 36.05(a), provides for two modes of committing the offense of tampering with a witness: (1) by offering, conferring, or agreeing to confer a benefit to a witness in an official proceeding with the intent to influence a witness, or (2) by coercing that witness.1
The information alleges that appellant “did then and there knowingly and intentionally, coerce a witness ... to withhold testimony and information by threat of violence.” (Emphasis added). The attempted coercion of a witness in an official proceeding is an act to be, and was, condemned by the Legislature.
The information alleges a culpable mental state by alleging that appellant know*937ingly and intentionally coerced a witness. Coerce connotes a threat. One cannot coerce another to withhold testimony without intending to influence the witness. When one is coerced, a rather strong influence has been exerted.
The judgment should be affirmed.
DALLY, J., joins in this dissent.

. V.T.C.A., Penal Code, Section 36.05, provides that:
“(a) A person commits an offense if, with intent to influence the witness, he offers, confers, or agrees to confer any benefit on a witness or prospective witness in an official proceeding or coerces a witness or prospective witness in an official proceeding:
“(1) to testify falsely;
“(2) to withhold any testimony, information, document, or thing;
"(3) to elude legal process summoning him to testify or supply evidence; or
“(4) to absent himself from an official proceeding to which he has been legally summoned.
“(b) A witness or prospective witness in an official proceeding commits an offense if he knowingly solicits, accepts, or agrees to accept any benefit on the representation or understanding that he will do any of the things specified in Subsection (a) of this section.
“(c) An offense under this section is a felony of the third degree.”